DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 10/17/2022 is acknowledged.
Claim 13, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
Accordingly, claims 1-12 are under current examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/27/19 and 5/3/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150011887A (translation included and cited herein, foreign document cited in IDS dated 12/27/2019 as provided by applicant).
The instant claims are drawn to a composition comprising (a) an inorganic powder, (b) at least one stabilizer selected from the group consisting of a metal dispersing agent, an anionic surfactant, and a pH adjusting agent, and (c) a functional active component. The examiner added the enumeration.
Regarding claims 1 and 12, KR 20150011887 teaches a cosmetic composition comprising a sponge foam, a w/o emulsion, and an inorganic sunblock agent.  Specifically, the composition comprises 15-30 wt% of silicon oil, 3-8 wt% of ester oil, 1-5 wt% of a silicon elastomer, 5-12 wt% of an organic sunblock, 10-20 wt% of an inorganic sunblock, 1-5 wt% of an emulsifier, 0.1-5 wt% of an increasing agent, 5-15 wt% of a moisturizer, 0.01-3 wt% of an ascorbic acid derivative, 0.1-3 wt% of hydrolyzed collagen, 0.01-3 wt% of ceramide, 0.01-3 wt% of niacinamide (limitation of claim 7), 0.01-3 wt% of adenosine, and 20-35 wt% of water.  The inorganic ultraviolet blocker may include titanium dioxide, zinc oxide, and iron oxide (see [0036] and KR 20150011887 claim 1)(limitation of claims 6 and 7) and is considered an inorganic powder (limitation of claim 1).  The emulsifier of KR 20150011887 may be glyceryl stearate for instance (limitation of claims 1 and 4), and KR 20150011887 additionally teaches lactic acid among pH adjusting agents which may be included (see page 5/13, fourth full paragraph)(limitation of claims 1 and 5). 
Because one would have to select a specific component to meet the “at least one stabilizer” as instantly recited to meet the instant claims, this rejection is made using obviousness rationale.  KR20150011887 teaches for instance examples comprising titanium oxide, niacinamide and/or adenosine, and agents which would have emulsified or adjusted the pH, however one would have had to select a particular anionic surfactant or pH adjusting agent to meet the claim.  One would have been motivated to do so in each case to achieve KR20150011887’s objectives of providing emulsification (anionic surfactant) or adjusting pH in order to achieve the desired end result of emulsion stability and/or topical skin compatibility based on KR20150011887’s specification of known benefits of each of these components.
Regarding amounts, it is the examiner’s position that the prior art teaches overlapping ranges from which it would have been obvious to optimize as is routine in the art.  As to claim 8, it is noted that for instance the amounts of inorganic sunblock which may be for instance zinc oxide to emulsifier includes a range overlapping the instantly claimed range (i.e., where the ratio of inorganic sunblock which is a powder is ten times the amount of the stabilizer which is an emulsifier as taught by KR 20150011887)(limitation of claim 8).  As to claim 9, KR 20150011887’s range of inorganic sunblock overlaps the instantly claimed range at the point of 10 wt% (limitation of claim 9).  As to claim 10, KR 20150011887’s range of emulsifier overlaps the instantly claimed stabilizer range at the point of 1 wt% (limitation of claim 10).  As to claim 11, since the prior art teaches all claimed components and since the aforementioned components are present in aqueous solution (or emulsion), at least some of the stabilizers necessarily would have been bound to OH groups on the surface of the inorganic powder since this claimed description is describing hydrogen bonding inseparable from the combination of components instantly claimed and taught in the prior art; a product and its properties are inseparable.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150011887A as applied to claims 1 and 4-12 above, and further in view of JP2013227295A (translation included and cited herein, document cited in IDS provided 12/27/2019 by applicant).
Regarding claims 1-3, KR 20150011887, the teachings of which have been delineated above, does not specify the metal dispersing agent components of claims 1-3.
JP2013227295A cures this deficiency.  JP2013227295A teaches w/o cosmetic formulations including a solid wax component as well as specific oil components.  JP2013227295A additionally specifies zinc stearate and magnesium stearate stabilizing components to be included in cosmetic formulations for their desired oil gelling functionality when included in an amount of 01 to 10% by weight of the total formulation (see [0033]; see also page 4/11 of translation, paragraph 7).
Both KR20150011887 and JP2013227295A are directed to stabilized emulsion cosmetic formulations.  It would have been prima facie obvious to add a zinc stearate component as taught by JP2013227295A to the formulations of KR 20150011887, with a reasonable expectation of success.  One would have been motivated to do so to provide desired oil gelling properties in w/o cosmetic formulations as a stabilizer and a feel modifier providing desirable benefits for a topical formulation for instance (see JP201301322795 page 4/11 of translation, paragraph 7).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617